UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20459 FORM 10-Q (MarkOne) ☒ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF1934 For the quarterly period ended September30, 2013 or ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period from to COMMISSION FILE NUMBER: 000-20970 VISION-SCIENCES,INC. (Exact name of registrant as specified in its charter) Delaware 13-3430173 (State ofincorporation) (I.R.S.Employer
